Citation Nr: 1123355	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-11 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD, diagnosed as major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for PTSD.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In this case, the RO has adjudicated the matter on appeal as service connection for PTSD.  However, the Board notes the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has had diagnoses of a psychiatric disorder other than PTSD, specifically major depressive disorder.  Thus, consistent with Clemons and the current record, the Board has recharacterized the appeal as set forth on the title page.

The Board's decision addressing the claim for service connection for PTSD is set forth below.  The claim for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, and no alleged stressor is related to either combat or fear of hostile military or terrorist activity.

3.  There is no credible evidence that any claimed in-service stressor occurred, nor does the record present a basis for any further development in this regard.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 4.125(a), 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with the claim herein decided is warranted.  The Board notes that the RO attempted to obtain details regarding the Veteran's alleged in-service stressor that would be adequate to attempt to verify such stressor through the U.S. Army and Joint Service Records Research Center (JSRRC).  However, as is explained in detail below, the RO was unable to obtain such details, and, in March 2009 and May 2010, made formal findings of a lack of information required to corroborate the Veteran's claimed stressor.

The Board also acknowledges the request by the Veteran's representative during the April 2011 hearing that the Veteran be afforded a VA examination to determine whether the Veteran has a diagnosis of PTSD in accordance with VA regulations.   However, as is discussed in detail below, this claim is being denied because there is no verified or verifiable in-service stressor to support the claim.  An examination and medical opinion would not provide credible evidence that a claimed in-service stressor occurred-the essential criterion on which this case turns.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of such after-the-fact medical nexus evidence).  As such, a remand to obtain the requested examination and medical opinion in connection with the current claim is unnecessary.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran has been diagnosed and assessed with PTSD, as reflected in a July 2009 VA outpatient treatment note by a psychiatric nurse practitioner.  This diagnosis notwithstanding, the Board finds that this claim must nonetheless fail because another essential criterion for establishing service connection for PTSD-credible evidence that any claimed in-service stressor(s) actually occurred-has not been met.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, the alleged stressor is not combat related, then the Veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor, where such stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity the claimed stressor and is consistent with the places, types, and circumstances of the veteran's service.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

The Veteran has not specifically alleged, and the evidence does not suggest, that he engaged in combat with the enemy, or that any of his alleged stressors were related to either combat or fear of hostile military or terrorist activity.  Notably, the Veteran's DD-214 does not indicate that he received any combat-related awards or medals, such as the Combat Infantryman Badge, and there is no indication that the places, types, and circumstances of the Veteran's service involved hostile military or terrorist activity.  As the Veteran is not shown to have served in combat, he cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence of at least one claimed in-service stressor is required.  

In his written statements, during VA psychotherapy treatment in April 2008, and during the April 2011 Board hearing, the Veteran has asserted that, while serving in as a military policeman (MP) in Korea in October 1962, he experienced his in-service stressor.  The Veteran alleges that he had just finished basic training and military police school, and, his first night in Korea, while riding base patrol with an experienced MP, they detained a 10 to 13-year-old Korean girl and were instructed to take her to the Korean police station on base.  The Veteran then found out that the girl had been stealing grass used for roofs on huts, and, at the police station, the Veteran witnessed Korean police severely beat the girl.  The Veteran further asserts that the next day he found out from some other MPs that the girl had died that night.  During the April 2011 Board hearing, the Veteran stated that the MP riding with him also witnessed the incident, but that he never really saw that MP again, as that was the Veteran's last night working base police, and he was transferred to another security division.  

The Veteran's service personnel records confirm that he served at Kunsan Air Base in Korea for approximately one year and one month, beginning in October 1962.  They also indicate that the Veteran's specialty in service was as an Air Policeman.

After receiving the Veteran's written statements describing his alleged in-service stressor, in a March 2009 memorandum, the JSRRC coordinator of the RO made a formal finding that there was a lack of information required to corroborate the Veteran's claimed stressor.  The memorandum indicates that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC, and insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

Thereafter, in an April 2010 letter to the Veteran, the RO informed him that the information he provided regarding his alleged stressor did not meet the minimum level of detail needed for VA to seek assistance from the JSRRC, so that the JSRRC could attempt to verify the claimed stressful events.  The letter requested that the Veteran provide the RO with more specific details concerning his alleged stressor, including additional information about the girl whom he had witnessed being beaten, specific dates, and statements from witnesses.   

In a May 2010 memorandum, the JSRRC coordinator of the RO again made a formal finding that there was a lack of information required to corroborate the Veteran's claimed stressor.  Again, the memorandum indicates that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC, and insufficient to allow for meaningful research of Marine Corps or NARA records.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied on the basis that there is no credible evidence corroborating the occurrence of the Veteran's claimed stressor.

Unfortunately, as stated in the March 2009 and May 2010 RO memorandums, the Veteran has not been able to provide adequately detailed information to enable VA to request a meaningful search of records from the JSRRC or NARA.  In this regard, the Board notes that, during the April 2011 Board hearing, the Veteran stated that he could not recall the name of the other MP who witnessed the beating of the girl, and could not obtain any further information or identify any other sources of such information regarding the event.  

The Board points out that 38 C.F.R. § 3.159(c)(2)(i) provides that "[i]n the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records."  VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(f), states that, "at a minimum, the Veteran must provide the following: a stressor that can be documented, the location where the incident took place, the approximate date (within a two-month period) of the incident, and the unit of assignment at the time the stressful event occurred," and that "[f]or information on the types of stressors that may be impossible to corroborate, see the JSRRC Stressor Verification Guide, Section V."  According to the JSSRC Stressor Verification Guide, Section V, one example of a claimed stressor that is "extremely difficult, if not impossible, to verify" is "events involving civilians (e.g., accidental killing of civilians in combat)," which "are rarely documented in service records and, for this reason, are extremely difficult to verify."

In this case, the report of the beating and killing of a civilian girl by Korean police, with no more specific details regarding the identity of the girl or any record of the event, does not provide VA with the minimum  requirement of "a stressor that can be documented" for VA to attempt to verify the stressor through further development.  Furthermore, the Veteran has produced no other corroborating evidence such as witness statements from either the other MP who witnessed the event, or any person who was aware of the event or whom the Veteran might have told about the event at the time it occurred or some other time in the past.  In this regard, the Veteran alleges that he heard about the beaten Korean girl's death the day after the event from other MPs, which indicates that multiple persons with whom the Veteran served would have been familiar with the event.  

Thus, there is no verified or verifiable in-service stressor to support the claim, nor does the record present a basis for any further development in this regard.  As there is no credible supporting evidence that the claimed in-service stressor occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Hence, discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is unnecessary.

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no credible supporting evidence that any claimed in-service stressor occurred, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.  

As noted in the introduction, in Clemons, 23 Vet. App. 1, the Court held that the Board erred in not considering the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, psychiatric diagnoses of record and other information.

In this case, although the RO only adjudicated a claim for service connection for PTSD (denied on the basis of lack of a verified in-service stressor), the record also includes psychiatric diagnoses of major depressive disorder.  Thus, consistent with Clemons, the record also raises the matter of service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.

While the matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


